   Case: 1:16-cv-02485 Document #: 142 Filed: 09/18/20 Page 1 of 4 PageID #:1341




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

                                                 )
PHILIP G. GROVES,                                )
                                                 )
          Plaintiff and counter-defendant,       )
                                                 )
          v.                                     )       Case No: 1:16-cv-02485
                                                 )       The Hon. John F. Kness
UNITED STATES OF AMERICA,                        )
                                                 )
          Defendant and counter-claimant.        )
                                                 )

          UNITED STATES’ STATEMENT OF UNDISPUTED MATERIAL FACTS

          Pursuant to Fed. R. Civ. P. 56(c) & N.D. Ill. Civ. R. 56.1(a), the United States submits

the following statement of undisputed material facts.

          1.     On October 5, 2015, a delegate of the Secretary of the Treasury assessed a

penalty, pursuant to 26 U.S.C. § 6700, against Philip G. Groves in the amount of $2,380,346.

(Ex. 1 at 2 (Certified Form 4340, Certificate of Assessments, Payments, and Other Specified

Matters), attached to the Declaration of Timothy A. Stern.)

          2.     With a check dated October 13, 2015, Groves paid $357,052 to the United States

Treasury, an amount equal to 15% of the penalty assessed against him pursuant to 26 U.S.C. §

6700. (ECF No. 130 ¶ 23; ECF No. 131 ¶ 23; see also ECF No. 130-4 (copy of check remitted

by Groves to the United States).) Groves’ payment of $357,052 was received by the IRS as of

October 16, 2015. (Ex. 1 at 2 (indicating “subsequent payment” of $357,052 as of October 16,

2015).)

          3.     On October 26, 2015, Groves filed Form 6118 (“Claim for Refund of Tax Return

Preparer and Promoter Penalties”) with the IRS, seeking a refund of the $357,052 payment.




                                                     1
   Case: 1:16-cv-02485 Document #: 142 Filed: 09/18/20 Page 2 of 4 PageID #:1342




(ECF No. 130 ¶ 24; ECF No. 131 ¶ 24; see also ECF No. 130-5 (Form 6118 (“Claim for Refund

of Tax Return Preparer and Promoter Penalties”).)

       4.       The Form 6118 (“Claim for Refund of Tax Return Preparer and Promoter

Penalties”) submitted by Groves sets forth the following six reasons for claiming a refund of the

penalty assessed against him pursuant to 26 U.S.C. § 6700:




(ECF No. 130-5 at 5 (Form 6118 (“Claim for Refund of Tax Return Preparer and Promoter

Penalties”).)




                                                2
   Case: 1:16-cv-02485 Document #: 142 Filed: 09/18/20 Page 3 of 4 PageID #:1343




         5.       The Form 6118 (“Claim for Refund of Tax Return Preparer and Promoter

Penalties”) submitted by Groves does not refer to or discuss 26 U.S.C. § 6751(b). (ECF No.

130-5 (Form 6118 (“Claim for Refund of Tax Return Preparer and Promoter Penalties”).)

         6.       On June 12, 2020, Groves filed an amended complaint in this case, seeking a

determination that he is not liable for the penalty assessed on October 5, 2015, pursuant to 26

U.S.C. § 6700, and for recovery of all payments made toward that penalty. (ECF No. 130.)

         7.       In his amended complaint, Groves alleges that the “IRS unlawfully assessed the

I.R.C. § 6700 penalty because the IRS failed to comply with I.R.C. § 6751(b).” (ECF No. 130 ¶

28.)

         8.       In his amended complaint, Groves alleges that the “IRS did not satisfy Title 26’s

procedural requirements set forth in Section 6751(b) when assessing the I.R.C. § 6700 penalty

against Groves by failing to obtain timely approval in writing by the immediate supervisor of the

individual making the penalty determination against him as required by I.R.C. § 6751(b).” (ECF

No. 130 ¶ 30(b).)

Dated:        September 18, 2020                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Richard G. Rose
                                                       KARI M. LARSON
                                                       Senior Litigation Counsel
                                                       RICHARD G. ROSE
                                                       Trial Attorney
                                                       U.S. Department of Justice
                                                       Tax Division
                                                       P.O. Box 7238
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       (202) 514-2901

                                                       Attorneys for the United States of America

                                                   3
   Case: 1:16-cv-02485 Document #: 142 Filed: 09/18/20 Page 4 of 4 PageID #:1344




                              CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, a copy of the foregoing was served upon all

Counsel of Record via ECF.


                                           /s/ Richard G. Rose
                                           RICHARD G. ROSE
                                           Trial Attorney
                                           U.S. Department of Justice




                                              4
